       CASE 0:06-cr-00266-DWF-JSM Doc. 134 Filed 07/14/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                                Criminal No. 06-266 (DWF)

                     Plaintiff,
                                                ORDER MODIFING CONDITIONS
 v.                                                 OF SUPERVISED RELEASE

 Paris Olhaida Patton,

                     Defendant.


      This matter is before the Court upon Defendant Paris Olhaida Patton

(“Defendant”) Motion to Modify Conditions of Supervised Release (Doc. No. [133]).

The Government has no objection to Defendant’s motion. The Defendant’s Supervising

Officer has advised the Court that Defendant Patton has been compliant with his LMON

requirements. Based upon Defendant’s motion, the Court having consulted with the

United States Probation and Pretrial Service Office and the Court being otherwise duly

advised in the premises, the Court hereby grants Defendant’s motion for good cause

shown and enters the following:

      IT IS HEREBY ORDERED that:

      1.     Defendant Patton’s Motion to Modify Conditions of Supervised Release

(Doc. No. [133]) is GRANTED.

      2.     The following conditions can be removed:

             The defendant shall participate in a location monitoring program using
             global positioning system (GPS) technology. The defendant shall be
             monitored under the following restrictions:
        CASE 0:06-cr-00266-DWF-JSM Doc. 134 Filed 07/14/21 Page 2 of 2




              The defendant shall remain at his residence every day during the set hours
              of 10:30 p.m. to 6:00 a.m., or as directed by the probation officer. The
              defendant shall not be required to pay the costs of location monitoring.

       All other previously imposed terms and conditions of supervised release shall

remain in effect until the original expiration date.


Dated: July 14, 2021                       s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                              2
